Ingraham, J. (concurring):
I concur in the reversal of this judgment upon the ground that there is no evidence of an intent of Brown and of the grantees to whom he conveyed the premises subsequently acquired by the defendant, that the covenants contained in these deeds were to be for the benefit of the grantees of other portions of Brown’s property. This property was conveyed- to different grantees by three deeds,” one dated April 29, 1869, and the other two May 5, 1869. Each of these three deeds contains the same covenant, by which the grantee, “ for himself, his heirs and assigns, covenants, agrees to and with the said party of the first part (Brown), his heirs, executors, administrators and assigns, that neither he, the said party of *466the second part (the grantee), nor his heirs or assigns, shall or will at any time hereafter erect, or cause, permit or suffer to be erected upon the said premises conveyed, * * * any tenement house ; ’’ and it is to enforce this covenant that the plaintiff sues. It is alleged in the complaint that such restrictions and covenants were for the benefit of the whole of said block and each part and parcel thereof, and for the benefit of each purchaser and owner claiming or deriving title under or through said conveyances from the said Brown, or either of such conveyances, and were a charge, restriction and easement against and upon each such lot and parcel; and it is this allegation of the complaint that I think the evidence fails to prove. In Hie deed containing these restrictions there is no recital as to the ownership of the rest of the block; nor is there any intimation that this covenant was intended to apply to any other property except that conveyed; or was to be for the benefit of any other property which either had been or should subsequently be conveyed by Brown. When these three deeds were executed, as it appears from the evidence, Brown had been the owner of the block of which this property was a part. Some portion of it had been conveyed prior to the time of this conveyance, and some subsequently conveyed. There is no intimation in the deeds themselves, or in any deed executed prior to or subsequent to the delivery of the deeds in question, that these conveyances were part of the plan by which all of the property owned by Brown was to be benefited, and that similar restrictions were to be inserted in each deed that Brown executed of any portion of the block. Nor does it appear that in any way Brown had bound himself or the property remaining in his hands ' by any covenant as to the use to which it would be put. If Brown had still retained this property, but had conveyed other portions of the block with similar covenants, it could not, I think, be claimed that Brown’s property, unconveyed would be restricted because of the covenant contained in deeds of other portions of the block to other grantees. The sole fact upon which the plaintiff assumes to imply such an intention, is the fact that about the time that these three deeds in question were executed, Brown conveyed to other grantees some portions of this block of land, and in several deeds that he then executed he inserted a covenant similar to the ones in the deeds in question, but in none of these deeds, executed either before or *467after the deeds in question, is there any statement that these covenants were inserted for the benefit of any other than the grantor, ‘ his heirs, executors, administrators and assigns,” nor is the intent expressed that such covenant should be for the benefit of any property other than that embraced in the grant then belonging to the grantor, or property which he had conveyed. Then we have the agreement of February 29, 1884, whereby Rutherford, the plaintiff’s grantor, and the executors of Brown modified the covenant contained in the deed from Brown to the plaintiff’s grantor. This, I think, is a practical construction of the intent with which the covenant was made. If the right to enforce this covenant had vested in all of those to whom Brown had granted other pieces of property upon the execution and delivery of his various deeds, then each grantee’s right to enforce this covenant against Rutherford existed at the time-of the execution of this agreement modifying the covenant, and that modification would have been as to the other grantees entirely ineffectual. Both the plaintiff’s grantor, Rutherford, and the executors of Brown, by this act of modification, which, as Mr. Justice Patterson has shown, seriously modifies the effect of the covenant, necessarily acted upon the assumption that the covenants in question were personal to Brown, and upon his death passed to his personal representatives. If the plaintiff has the right to enforce this covenant against the defendant as affecting the property conveyed by Brown to the defendant’s grantors, certainly the defendant has the right to enforce the covenant contained in the deed as against the plaintiff, and Brown would have no power to modify it so far as this plaintiff’s interest was affected. It does not appear whether, at the time this agreement was executed, Brown’s heirs or devisees held any of the property included within the block, or whether it had been all conveyed, but it is quite apparent that Brown’s executors, as executors, could have no interest in any of such real estate, and an agreement modifying the covenant contained in the deed to the plaintiff’s grantor would be ineffectual if the covenant was one which the grantee of other pieces of property had a right to enforce, or, in other words, if the covenant was anything other than a personal covenant to Brown for his own benefit. The words in the deed as to the person with whom and for whose benefit the covenant was made, would also exclude the grantees of other pieces of *468property. That covenant is to Brown, his executors, administrators and assigns. If it was intended that this covenant should be for the benefit of Brown, and for those to whom he granted other pieces of property owned by him, it could not have been for the benefit of his executors or administrators, as they, upon that contingency, could not have been entitled to any interest in this covenant. If, however, the covenant was personal, they would have the right to enforce it. It seems to me clear that from the form of the covenant, and from the absence of any expressed intention to have it benefit any one except Brown himself, and in the event of a breach by the defendant, the right of Brown’s executors, administrators and assigns to enforce a claim for damages in consequence of the breach, the burden of proof, which was upon the plaintiff to show, that it was the intention that such covenant should be for the benefit of the grantees of other portions of Brown’s property, was not sustained.
The learned judge below relied upon the case of Amerman v. Deane (132 N. Y. 355). This question was not presented to the court in that case, nor does it appear that the objection now relied upon was taken. We are unable to tell upon what facts the court in that case based its judgment; but it is quite apparent that the point now presented was neither relied upon by the defendant nor determined by the court.
A review of the cases upon this question which have led me to this conclusion I do not think would be useful. While it is somewhat difficult to reconcile them all, it seems to me that the trend of the authorities, both in this country and in England, requires something more to show such intention than the mere fact that a person who is the owner of a piece of land conveys portions of it to several grantees, and in each conveyance there is a covenant restricting the use of the land granted, when that covenant runs to the grantor, his executors, administrators and assigns.
I think, therefore, there should be a new trial.
Judgment reversed, new trial ordered, costs to appellant to abide event.